Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claim 1 recites a system (i.e. machine) and claim 2 recites a method (i.e. process). Therefore claims 1 and 2 fall within one of the four statutory categories of invention.
Independent claims 1 and 2 recites the limitations of receiving an action [file] associated with mail pieces, having non-visible content within each mail piece; instructing, [based on the action file], to destroy or send each mail piece to a pre-determined destination, based on: i) the non-visible content and ii) at least one pre-determined rule. The limitations are drawn to processing mail automatically and corresponds to certain methods of organizing human activity (commercial interactions, a commercial interaction regarding the processing of mail is recited), as well as mental processes (observation, evaluation, judgment, and opinion), i.e. receiving an action associated with the mail pieces, and instructing to wither destroy or send the mail piece to a destination based on a pre-determined rule. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a processor and an action file. The additional elements are computer components recited at a high level of generality and amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Further, the action file amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components, and generally linking the judicial exception to a particular field of use. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Examiner notes that the “file” in brackets under step 2A prong 1 are included only for context, but are separately being evaluated under step 2A, prong 2 as an additional element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (2015/0371183).

Claim 1: A system comprising: a processor configured to: (Anderson Fig. 2 and ¶0012, ¶0018 disclosing a processor) 
receive an action file associated with mail pieces, having non-visible content within each mail piece; (Anderson ¶0058 disclosing receiving indication that the shipment is a confidential shipment, e.g. a flag may be set indicating the shipment is confidential (action file); also the virtual address may provide information that the shipment should be classified as confidential (the virtual address is used by those who do not want to provide their physical address, or have it printed on labels on the exterior of the items, the virtual address is stored by the carrier system along with the physical address, and is received by reading from a device of the personnel (also an action file) (¶0038)); ¶0041 further discloses that the exception processing may include providing a label for the item/shipment (also an action file, see also ¶0054) that includes shipping instructions without a reference to the shipper; the virtual address and/or confidential shipment identification or status from the file has non-visible content within the mail piece, ¶0059 discloses the confidential shipment processing includes wrapping the current package with opaque material to obscure labels and/or other indications of the source of ship-from address; the item being packaged in multiple layers or placed into a pouch and sealed to obscure labels and/or indications of the source of ship-from address)
instruct, based on the action file, to destroy or send each mail piece to a pre- determined destination, based on: i) the non-visible content and ii) at least one pre-determined rule. (Anderson ¶0059 discloses after identifying the shipment as confidential, an exception processing is triggered, e.g. a notification may be sent to an automatic or manual sorting operation to offload the item/shipment for exception processing (being sent to a pre-determined destination based on identifying the item as confidential) where the exception process may include obscuring references to the ship-from address (pre-determined rule); ¶0041 further discloses that the exception processing may include providing a label for the item/shipment (also action file, see also ¶0054) that includes shipping instructions without a reference to the shipper; further ¶0038 discloses the carrier reading the virtual address via a device (another indication of confidential shipment),looking up the appropriate physical address, and routing the item accordingly, or the item may be routed using only the virtual address, i.e. the carrier personnel device may display the appropriate routing instructions or handling instructions while making the physical address (this is also sending the mail to a pre-determined destination based on the status as confidential and a pre-determined rule)

Claim 2: Claim 2 is directed to a method. Claim 2 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a system. Claim 2 is therefore rejected for the same reasons as set forth above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628